UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                     Plaintiff,                      SCHEDULING ORDER
             -against-                                               21 Cr. 255
DARNELL KING,

                                      Defendant.
------------------------------------------------------X

         The Court has scheduled an Arraignment for May 6, 2021 at 9:00 a.m. before Magistrate

Judge Judith C. McCarthy using the Cisco Webex platform. Counsel will be provided with a link

to connect to the conference via video.

         Members of the press and public may call 855-244-8681 and enter access code 160 828

0583 to listen to the proceeding, but will not be permitted to speak during the conference.

Persons granted remote access to proceedings are reminded of the general prohibition against

photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the Court.

         Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

available on the Court's website, and comply with the rules regarding conferences.

Dated: May 4, 2021
       White Plains, New York


                                                          SO ORDERED:



                                                          JUDITH
                                                            DITH C C. McCARTHY
                                                          United States Magistrate Judge
